PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 13-9003
                                    _____________

                                  JAMES A. DENNIS

                                            v.

      SECRETARY, PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
   SUPERINTENDENT, STATE CORRECTIONAL INSTITUTION AT GREENE;
  SUPERINTENDENT, STATE CORRECTIONAL INSTITUTION AT ROCKVIEW;
           DISTRICT ATTORNEY OF PHILADELPHIA COUNTY,
                                            Appellants

                     On appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (District Court No.: 2-11-cv-01660)
                       District Judge: Honorable Anita B. Brody



                           ORDER AMENDING OPINION



At the direction of the Court, the opinion filed on August 23, 2016 in the above-captioned
appeal is hereby amended to reflect that the Honorable Thomas L. Ambro, Circuit Judge
joins in the concurring opinion filed by the Honorable Theodore A. McKee, Chief Judge.

For the Court,


Marcia M. Waldron, Clerk
Date: August 23, 2016